1
2
                                                        November 29, 2018
3
4                                                            VPC

5
6
7
8
9
10
11                                   UNITED STATES DISTRICT COURT
12             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
14 VAHE AFTANDILIAN, an individual,                Case No. 2:18-cv-07929-SJO-GJS
15                      Plaintiff,
                                                   JUDGMENT
16           v.
17 WELLS FARGO BANK, N.A.;                         Courtroom 10C, 10th Floor
   BANK OF AMERICA, N.A.;
18 U.S. BANK NATIONAL                              Hon. S. James Otero
   ASSOCIATION, AS TRUSTEE FOR
19 BANC OF AMERICA FUNDING
   2007-C TRUST; CLEAR RECON
20 CORP; and DOES 1 through 10,
   inclusive,
21
              Defendants.
22
23
24
25
26
27
28

                                                  -1-                   Case No. 2:18-cv-07929-SJO-GJS
     SMRH:488338229.1                                                        [PROPOSED] JUDGMENT
 1                      By Order dated October 26, 2018 (“Order”), this Court granted the
 2 motion filed by Defendants Wells Fargo Bank, N.A., Bank of America, N.A., and
 3 U.S. Bank National Association, as Trustee for Banc of America Funding 2007-C
 4 Trust (the “Bank Defendants”) to dismiss Plaintiff Vahe Aftandilian’s First
 5 Amended Complaint. The Court dismissed all of Plaintiff’s claims against the Bank
 6 Defendants without leave to amend. [ECF No. 17.]
 7                      THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
 8 DECREED that, for the reasons stated in the Court’s October 26, 2018 Order,
 9 Plaintiff’s action against the Bank Defendants is dismissed with prejudice, and
10 judgment is entered in favor of the Bank Defendants.
11
12                      IT IS SO ORDERED.
13
14                      11/29/18
15
16 Dated:
                                                 HON. S. JAMES OTERO
17                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-                 Case No. 2:18-cv-07929-SJO-GJS
     SMRH:488338229.1                                                       [PROPOSED] JUDGMENT
